Citation Nr: 1143770	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-09 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left ankle disability.  

2.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected left ankle disability.  

3.  Entitlement to service connection for a right hip disorder, to include as secondary to a service-connected left ankle disability.  

4.  Entitlement to service connection for a left hip disorder, to include as secondary to a service-connected left ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 1984, plus subsequent unverified service with the Army National Guard.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran was afforded a VA compensation examination in February 2009 to obtain a medical opinion regarding the etiology of the claimed knee and hip disorders.  The examination report states that the claims file was reviewed.  The examiner noted the Veteran's report that his right knee became bothersome in 2005, that he developed bilateral hip pain in 2005 or 2006, and that his left knee became symptomatic two to three years before the examination.  The examiner's opinion addressed only the question of whether the Veteran's claimed knee and hip disorders were aggravated by his service-connected left ankle disability.  It did not specifically address whether the left ankle disability proximately caused the hip or knee disorders, nor did it address whether the hip or knee disorders were otherwise related to the Veteran's military service.  Importantly, the examiner did not discuss the left knee injury noted during the Veteran's National Guard service in October 1990.  Further, a VA nurse practitioner in May 2007, in discussing the Veteran's hip and knee arthritis, stated that the arthritis "may be a result" of the in-service motor vehicle accident that caused his left ankle fracture.  Another VA nurse practitioner stated in November 2007 that, "[i]t is difficult to say that the ankle injury caused other joint problems, but it is possible that [the Veteran] began walking differently or compensating in a way that put stress on the joints and led to early arthritis."  The latter nurse practitioner repeated her earlier statement in March 2008.  The February 2009 VA compensation examiner did not discuss those opinions and also did not discuss a possible gait abnormality as a cause for the knee or hip disorders.  

Therefore, the Board finds that the February 2009 VA compensation examination is inadequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one).  Accordingly, the case must be remanded to schedule another VA compensation examination to obtain a medical opinion that discusses all relevant evidence and addresses all relevant aspects of a service connection claim.  

In addition, in light of the service treatment records in October 1990 noting treatment for a left knee injury "while doing field training" and "while running during [a physical training] test," the RO must verify all periods of active duty, active duty for training, and inactive duty training during the Veteran's period of service with the Army National Guard.  

Accordingly, the case is remanded for the following actions: 

1.  The RO must verify all periods of active duty, active duty for training, and inactive duty training during the Veteran's period of service with the Army National Guard.  

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who have evaluated or treated him for knee or hip disorders since his separation from service.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  The Veteran must then be afforded the appropriate VA examination to determine the etiology of any knee and hip disorders found.  All pertinent symptomatology and clinical findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and be reviewed by the examiner in conjunction with the requested study.  Following a review of the service and post-service medical records, and the clinical examination, and with consideration of the Veteran's statements, the examiner must state whether the Veteran currently has a disorder of either knee or either hip.  If any knee or hip disorder is diagnosed, the examiner must state whether the disorder is related to injury sustained in the motor vehicle accident in 1982 during service or to the left knee injury in October 1990 during National Guard service, or is otherwise related to his military service.  The examiner must also provide an opinion as to whether any current knee or hip disorder was caused or aggravated by the service-connected residuals of a left ankle fracture, including as a result of any gait abnormality due to the left ankle disability.  In this regard, the examiner must discuss and distinguish the previous VA medical opinions.  A complete rationale for all opinions must be provided.   If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why any opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the above development has been completed, the Veteran's claims for service connection for bilateral knee and hip disorders, to include as secondary to service-connected residuals of a left ankle fracture, must be readjudicated.  If the claims on appeal remain denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


